122 So. 2d 827 (1960)
STATE ROAD DEPARTMENT OF FLORIDA, an Agency of the State of Florida, Petitioner,
v.
E.L. CLINE et al., Respondents.
No. 60-213.
District Court of Appeal of Florida. Third District.
September 12, 1960.
Clyde G. Trammell, Jr., Tallahassee, for petitioner.
Brigham, Wright & Rearick and Dan G. Wheeler, Jr., Miami, for respondents.
HORTON, Chief Judge.
A petition for Writ of Certiorari by the State Road Department seeks the quashal of an interlocutory order in an eminent domain proceedings. The order under attack permitted the respondents to take the discovery depositions of three appraisers, two of whom were court appointed appraisers. One of the two court appointed appraisers, as well as the third appraiser, were employed as experts by the petitioner.
*828 The order here sought to be reviewed by petition for certiorari is one which comes within the exception to the rule that certiorari will not lie to review interlocutory orders in actions at law. See Brooks v. Owens, Fla. 1957, 97 So. 2d 693, Boucher v. Pure Oil Company, Fla.App. 1957, 101 So. 2d 408.
The fundamental question here is the correctness of the trial court order permitting the aforesaid discovery. We conclude that the information sought by respondents would be the work product of petitioner and should be protected. No showing has been made that the interests of justice would be thwarted by refusing discovery and that the information sought is not available to respondents from other sources. See State Road Department of Florida v. Shell, Fla.App. 1960, 122 So. 2d 215. Cf. United States v. 7,534.04 Acres, D.C., 18 F.R.D. 146 and United States v. Certain Acres of Land, D.C., 18 F.R.D. 98.
The petition for Writ of Certiorari is granted and the order of the trial court dated March 29, 1960 is quashed.
CARROLL, CHAS., J., and ODOM, ARCHIE M., Associate Judge, concur.